Citation Nr: 0527068	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1973.  He was awarded a Combat Infantryman's Badge, 
Vietnam Campaign Medal with 60 Device, Vietnam Service Medal 
with 3 Bronze Service Stars, National Defense Service Medal, 
Purple Heart, and 2 O/S Service Bars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.  The RO in 
Phoenix, Arizona, currently has jurisdiction over the case.  
The veteran failed to report to his scheduled Board hearing 
on September 22, 2005.  


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2004, as well as by the 
discussions in the October 2002 rating decision, July 2003 
statement of the case (SOC), and March 2005 supplemental 
statement of the case (SSOC).  The veteran was told of the 
requirements to successfully establish service connection for 
PTSD, advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim, 
which would include that in his possession, to the RO.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error in this case.  Although the 
notice was provided to the veteran after the initial 
adjudication in October 2002, he has not been prejudiced 
thereby.  The content of the notice provided in October 2004 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran did not respond to the October 2004 letter.  Not only 
has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim.  For these reasons, it is not prejudicial 
to him for the Board to proceed to finally decide this 
appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations in January 2002 and May 2002.  He was scheduled 
for an additional VA examination in November 2004 to 
determine whether he met the full criteria for a diagnosis of 
PTSD related to service.  He failed to appear to the 
scheduled examination.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Pursuant to 38 C.F.R. § 3.655 (2004), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Thus, the Board must proceed with 
the veteran's claim, based on the evidence of record.


II.  Factual background

The service medical records were negative for any treatment 
for PTSD and the discharge examination notes that the 
veteran's psychiatric state was normal at the time of 
separation.  

Following service, the veteran received medical treatment 
from the Phoenix VA facility from August 2001 to July 2004.  
In May 2002, he was seen for complaints of nightmares, 
difficulty with anger, and substance abuse.  He stated that 
he did not have a substance abuse problem, but wanted to have 
access to treatment for his depression and he was interested 
in anger management classes.  

In January 2002, the veteran was afforded a VA psychiatric 
examination.  He stated that his primary duty during service 
was to "search and destroy enemy" and tanks and he would be 
out all night alone observing the enemy's strengths and 
weaknesses.  He was very angry with the military because he 
had gone 10 days without eating at one time and had been 
ordered to go on patrol with half ammunition, which he 
refused to do.  He was also angry because he fought Chinese, 
who were better equipped, and was inadequately led by a 
lieutenant giving orders to the veteran that had cost the 
lives of many men.  Children carrying explosives had killed 
one of his buddies and he had killed two children during the 
war.  During a heavy attack, the veteran was ordered to leave 
a buddy behind in his disabled tank.  He disobeyed the order 
and stayed with him until the tank was repaired and he was 
able to get out.  He stated that it was hard coming back 
after living without rules in the jungle.  He was spit on and 
called a baby killer when he returned and he threw his medals 
away.  




Post-military stressors included financial problems, his 
grandmother's death, and a 5-year-old grandson's death in a 
drive-by shooting.  The veteran stated that he falsely 
claimed to have a substance abuse problem in order to get 
treatment from the VA for his depression and anger 
management.  He reported problems with anger, depression, 
violent behavior, and inability to sleep more than once every 
5 days.  He thought his anger stemmed from his history of 
sexual abuse as a child.  

The veteran was diagnosed as having PTSD, chronic, versus 
malingering.  The examiner stated that although the veteran 
met the DSM-IV criteria for PTSD from both Vietnam and 
childhood sexual abuse, he reported the sexual abuse as more 
distressing of the two.  In addition, given his acknowledged 
lying during the examination and his history of antisocial 
behavior, the examiner stated that he could not rule out 
malingering.  The examiner recommended psychological testing 
to clarify the role of confabulation in the veteran's PTSD 
complaints.  It was also noted that ongoing outpatient 
treatment would permit further assessment of the veracity of 
PTSD symptoms.

In May 2002, the veteran was afforded another VA examination 
by a board certified psychiatrist.  The claims folder was not 
available.  Psychometric testing was accomplished.  The 
veteran was vague with his description of symptoms even when 
pressed for details.  The examiner noted that the veteran's 
nightmares were not seen in PTSD, but rather were similar to 
hypnogogic hallucinations which happened occasionally in 
normal situations.  The veteran reported being raped at 
school by his cousin and two other gentlemen.  He stated that 
he was in the infantry in Vietnam, out in the jungle.  
Psychological testing revealed that the veteran was 
deliberately trying to look bad, gave a strong indication of 
malingering, and also a suggestion of substance abuse 
problems.  The examiner determined that the veteran did not 
have PTSD.  He was diagnosed as having personality disorder, 
antisocial.  The examiner stated that none of the symptoms 
that the veteran gave were enough to warrant a diagnosis of 
PTSD, and this was confirmed by psychological testing.  

In addenda dated July 2002 and September 2002, the examiner 
of the May 2002 VA examination stated that the veteran's 
claims file was reviewed and no change in her 



opinion was warranted.  She added in the July 2002 addendum 
that the veteran's report of his past history was different 
than that which he reported to the examiner of the January 
2002 VA examination.  


III.  Legal analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before 
this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non- combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

In the case at hand, although it appears that the veteran 
engaged in combat, such a determination is not necessary as 
the veteran has not been shown to suffer from PTSD.  

Although the January 2002 VA examiner stated that the veteran 
met the DSM-IV criteria for PTSD, he stated that he could not 
rule out malingering.  The examiner recommended that 
psychological testing be performed to clarify the role of 
confabulation in the veteran's PSTD complaint.  It was also 
noted that ongoing 



outpatient treatment would permit further assessment of the 
veracity of the veteran's PTSD symptoms.  Thus, the January 
2002 diagnosis of PTSD appears equivocal, as that examiner 
recommended additional testing and evaluation in order to 
substantiate the diagnosis.  Therefore, it is not found to be 
persuasive.  The Board also points out that subsequently-
dated VA outpatient treatment records did not show a 
diagnosis of PTSD.

Thereafter, as recommended, psychological testing was 
performed in conjunction with the May 2002 VA examination.  
The May 2002 board-certified psychiatrist specifically 
determined that the veteran did not have PTSD, and this was 
confirmed by psychological testing.  The Board attaches 
significant probative value to this opinion, as it included 
review of the claims file and is well reasoned, detailed, and 
supported by diagnostic testing.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

The probative evidence of record indicates that the veteran 
does not currently suffer from PTSD.  Neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 



38 C.F.R. §§ 3.102, 4.3 (2004).  The preponderance is against 
the veteran's claim, and it must be denied.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


